Citation Nr: 1044891	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent 
for a left leg disorder, to include degenerative joint disease 
(DJD) of the left knee and left heel spurs.  

2.  Entitlement to service connection for reflex sympathetic 
dystrophy (RSD), claimed as secondary to service-connected left 
leg disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 
1963 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois 
denying an increased rating for the Veteran's left leg disorder.  
Thereafter, the Veteran was awarded a higher rating of 30 percent 
for his left leg disorder in a July 2005 Statement of the Case 
(SOC), effective the date of his July 2003 claim.  After the 
Veteran has perfected his appeal, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal. AB v. Brown, 6 
Vet. App. 35 (1993).  Accordingly, the issue is still properly 
before the Board here and the issue has been appropriately 
rephrased above.

The issues on appeal require clarification.  This appeal stems 
from a July 2003 claim where the Veteran sought a higher rating 
for his left leg disorder.  At that time, his left leg was 
evaluated as 10 percent disabling due to DJD of the left knee 
with limited motion.  The Veteran claimed his left leg was 
significantly worse because of left heel spurs and neurological 
complications after a surgical procedure to remove a left heel 
spur.  The Veteran was ultimately awarded a 30 percent rating to 
account for orthopedic disabilities afflicting both his left knee 
and left ankle.

It is clear throughout the pendency of this appeal, that the 
Veteran's increased rating claim is primarily based on 
neurological impairment from left leg RSD.  The medical records 
throughout time are inconclusive as to whether the Veteran 
developed RSD due to the left heel spur removal surgery or for 
some other unknown reason.  The RO has adjudicated this claim as 
part of the Veteran's increased rating claim, continuing the 30 
percent rating and finding that the RSD is not related to his 
service-connected left leg disorder.  The Board finds, however, 
that this aspect of the Veteran's claim is actually a separate 
issue and should be reviewed as such.  

During the pendency of this appeal, the Veteran made it clear he 
feels he is completely disabled and unemployable due to his left 
leg disorder, to include RSD.  Indeed, the Veteran is currently 
in receipt of Social Security Administration (SSA) disability 
benefits primarily for the diagnosis of RSD.  These statements 
raise the issue of entitlement to a total disability based on 
individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a claim of TDIU is inferred in increased 
rating claims where the Veteran claims his disability affects his 
employability.  The Board finds that, given the Veteran's 
statements throughout the pendency of this appeal, an inferred 
claim is applicable in accordance with Rice.  

The issues of entitlement to service connection for RSD 
and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDING OF FACT

The Veteran's left leg disorder is manifested by left knee DJD, 
limited motion of the left knee, limited motion of the left ankle 
and status post surgical removal of a left heel spur. 


CONCLUSION OF LAW

The criteria for a combined disability rating greater than 30 
percent for a left leg disorder, to include DJD of the left knee 
and left heel spurs, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Codes (DCs) 5003, 5260 and 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in August 2003, December 2008 and June 2009.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2008 and 2009 letters also informed the Veteran 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, Social Security 
Administration (SSA) disability records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2003 
and 2010.  These examinations are adequate because they are based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests, to include x-ray.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  Therefore, the Board may proceed to consider the 
merits of the claim.  




Increased Rating (Left Leg)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased 
rating the primary concern is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate here because, as will be explained more thoroughly 
below, the Veteran's disability maintained consistent throughout 
the appellate time frame.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

At the outset the Board notes that the Veteran's left leg 
disorder has been rated by various diagnostic codes and the 
Veteran's medical records indicate various diagnoses of the left 
lower extremity to include orthopedic, vascular, muscular and 
neurological impairment.  The Veteran is service-connected for 
deep vein thrombosis, rated as 20 percent disabling, and the 
propriety of that evaluation is not currently before the Board 
here.  Similarly, the Veteran's muscular and neurological 
complaints, to include RSD are addressed in the remand portion of 
this opinion below.  

Accordingly, the increased rating analysis here is limited to the 
orthopedic rating(s) currently assigned for the Veteran's left 
leg disorder, to include DJD of the left knee and heel spurs.  
For these reasons, the Board will not consider here whether an 
increased or separate rating is warranted due to neurological, 
vascular or muscular manifestations of the left leg.  

The Veteran's left leg disorder, to include DJD of the left knee 
and left heel spurs, was initially rated 10 percent disabling 
under Diagnostic Code 5003, for degenerative joint disease (DJD).  

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees. A 20 percent disability rating 
is assigned for flexion limited to 30 degrees; and a 30 percent 
disability rating is assigned for flexion limited to 15 degrees. 
Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees. A 20 percent 
disability rating is assigned for extension limited to 15 
degrees. A 30 percent disability rating is assigned for extension 
limited to 20 degrees. A 40 percent disability rating is assigned 
for extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 38 
C.F.R. § 4.71a.

The Veteran was awarded a higher rating, however, in July 2005 to 
30 percent under Diagnostic Code 5262, for impairment of the 
tibia and fibula.  Under DC 5262, a 30 percent rating is awarded 
with malunion of the tibia and fibula causing "marked" knee of 
ankle disability.  38 C.F.R. § 4.71a, DC 5262.  A higher 40 
percent rating is not warranted unless there is evidence of 
"nonunion" of the tibia and fibula with loose motion, requiring 
a brace.  Id.  

The Board notes, as will be discussed below, that the Veteran's 
service-connected left leg disability also encompasses his 
history of a left heel spur, which was surgically removed.  The 
Veteran's left leg disorder is not currently rated under a 
Diagnostic Code pertinent to the ankle or foot, but the Board 
finds noteworthy, that normal range of motion of the ankle is 0 
to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5271, a 
10 percent disability rating is warranted for "moderate" 
limited motion and a 20 percent rating is warranted for 
"marked" limited motion.  Id., DC 5271. 

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not defined 
in the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.  

In this case, VA outpatient treatment records and private 
treatment records reveal the Veteran's left leg disability is 
mainly manifested by complaints of pain, swelling, and 
difficulties with ambulation.

The Veteran was in a significant motor vehicle accident (MVA) in 
the military injuring, among other things, his right knee.  The 
Veteran was ultimately service connected for left knee arthritis 
attributed to his right knee injury.  Specifically, medical 
professionals opined that the Veteran had major gait disturbances 
favoring his left leg over his right leg causing arthritis of the 
left knee and painful left heel spurs.  

Prior to his increased rating claim, the Veteran underwent 
surgery to remove a painful left heel spur.  There is conflicting 
medical evidence whether this surgery caused additional 
neurological impairment, but current evidence indicates the 
Veteran regularly uses a walker and power scooter to ambulate 
around his house and the community.  Medical evidence also 
indicates the Veteran cannot climb stairs and does not drive due 
to his various left leg vascular and neurological conditions.

The Veteran was afforded a VA examination in August 2003 to 
ascertain the severity of his current left leg disorder.  The 
examiner focused mainly on the manifestations of the Veteran's 
right knee disability.  X-rays at that time, however, revealed 
degenerative changes of both knee joints, narrowing of the 
patellofemoral and medial joint compartment on the left knee and 
mild soft tissue swelling, "suggesting joint effusion."  The 
examiner opined that the Veteran's left leg pain was secondary to 
abnormal gait mechanics due to the service-connected right knee 
condition. 

More recently, the Veteran was afforded a VA examination in March 
2010 where the examiner noted chronic swelling and discoloration 
of the left leg secondary to vascular condition, decreased 
peripheral pulses, no left knee effusion, limited left knee 
motion from 10 degrees extension to 90 degrees flexion, and 
limited left ankle motion, to include dorsiflexion from 0 to 5 
degrees and plantar flexion from 0 to 35 degrees.  None of the 
range of motions tested increased in severity after repetition or 
due to factors such as fatigue, pain, weakness, lack of endurance 
or incoordination.  Indeed, the Veteran did not report any joint 
pain or incidents of "flare ups."  The examiner noted the 
Veteran's DJD of the left knee and status post surgical removal 
of left heel spur.  The examiner, however, more significantly 
dwelled on unrelated manifestations of his left leg to include 
chronic swelling, discoloration and decreased peripheral pulses.  

Also significant, the Veteran presented to his March 2010 
examination in a power scooter.  The examiner noted the Veteran 
could not ambulate without a walker and, overall, would be 
precluded from obtaining manual and sedentary employment due to 
his chronic venous insufficiency, deep vein thrombosis and RSD.   

In short, the Veteran's orthopedic manifestations of his left leg 
disability include limited motion of the left knee no worse than 
extension limited to 10 degrees and flexion limited to 90 
degrees, DJD of the left knee, post-operative residuals of a 
removed left heel spur, to include limited dorsiflexion from 0 to 
5 degrees and plantar flexion from 0 to 35 degrees.

The Board notes there is no medical evidence indicating that his 
left leg disability is manifested by any orthopedic impairment of 
the tibia and fibula.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered 
whether another rating code is "more appropriate" than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

In this case, the Board finds that a higher rating of 40 percent 
under DC 5262 is not warranted under the facts of this case 
because as indicated above there is no evidence of nonunion of 
the tibia and fibula with loose motion requiring  a brace.  
Rather, there is no evidence of tibia and fibula impairment.  

Rather, neurological and vascular impairment aside, the Veteran's 
left leg disorder is manifested by DJD of the left knee with 
limited motion of the knee and left ankle.  

Under DC 5003, the Veteran could not obtain a rating higher than 
10 percent because his DJD only affects one major joint.  See 38 
C.F.R. § 4.71a, DC 5003.  The Veteran's limited extension to 10 
degrees would warrant a rating of 10 percent under DC 5261, but 
no more.  See id. at DC 5261.  The Veteran's limited flexion no 
worse than 90 degrees, would not warrant a compensable rating 
under DC 5260.  See id. at DC 5260.  

There is some evidence "suggesting" joint effusion in 2003, but 
most recently the 2010 examiner found no evidence of joint 
effusion or instability.  The Veteran also never underwent 
surgery for his left knee or was ever diagnosed with genu 
recurvatum.  Accordingly, the Board finds DC 5257 (for 
instability), 5258 (for dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint), 5259 (symptomatic removal of the semilunar cartilage) and 
5263 (for genu recurvatum) inapplicable. 

In short, with regard to the left knee, the Board finds no 
applicable provision would provide a rating greater than the 
currently assigned 30 percent.  Indeed, the Board finds the 
Veteran's left knee manifestations alone would not warrant a 
rating greater than 10 percent.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, as indicated above, there is evidence that the 
Veteran also has some limited motion in his ankle, to include 
dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 35 
degrees.  Absent a finding of ankylosis, however, the highest 
rating available for ankle disabilities is 20 percent under DC 
5271 for "marked" limited motion.  See 38 C.F.R. § 4.71a, DC 
5271.  

Even looking at the medical evidence in the most favorable light 
for the Veteran, there simply is no diagnostic provision that 
will provide a rating or combined rating greater than 30 percent 
for the Veteran's left leg disorder.  As indicated above, the 
Veteran's orthopedic left leg disability includes DJD of the left 
knee with some limited motion and left ankle limited motion.  
Functional loss due to pain, weakness, fatigability or 
incoordination was considered in accordance with 38 C.F.R. §§ 
4.40, 4.45.  See DeLuca, 8 Vet. App. 202.  As indicated in the 
March 2010 VA examination, however, the Veteran did not complain 
of joint pain or flare-ups.  On repetition, the Veteran's range 
of motion of the left knee and left ankle remained the same.

In this case, the Board concludes the Veteran's 30 percent rating 
was awarded based on apparent manifestations, to include "tibia 
and fibula impairment" with marked knee or ankle disability.  
The Board continues the 30 percent rating here based primarily on 
the Veteran's contentions of limited motion, pain and weakness 
notwithstanding the objective evidence to the contrary. 

Again, the Veteran's complaints of impairment are mainly in 
regard to non-orthopedic manifestations, to include vascular 
insufficiency and RSD.  These disorders are not currently before 
the Board here.  

In short, the Veteran is not entitled to a single or combined 
rating greater than 30 percent for his left leg orthopedic 
disability under any applicable or arguably applicable diagnostic 
criterion. 

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
orthopedic left leg disabilities is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
left leg disability with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  

On the most recent examination, the Veteran presented in a power 
scooter and indicated he cannot ambulate without a walker.  The 
examiner found the Veteran ill-suited for both manual labor and 
sedentary-type work.  His unemployability, however, was 
attributed to the combined effects of his vascular, orthopedic 
and neurological disabilities and not solely due to orthopedic 
disability of the left leg.  Indeed, the Veteran did not complain 
of joint pain or flare-ups.  Although the Veteran exhibited some 
limited motion of the left knee and left ankle with DJD of the 
left knee, the medical evidence, to include private treatment 
records, consistently indicates the Veteran's other vascular and 
neurological impairments as far more significant impairments.  
The Veteran's limitations due solely to orthopedic impairment of 
the left leg are already contemplated in his current rating as 
described above.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision in which to assign the Veteran rating greater 
than 30 percent for his left leg disorder, to include DJD of the 
left knee and left heel spurs. 


ORDER

Entitlement to an increased rating greater than 30 percent for a 
left leg disorder, to include DJD of the left knee and left heel 
spurs, is denied.  


REMAND

As explained above, the Veteran's increased rating claim seeking 
a higher rating for his left leg disorder is primarily based on 
neurological impairment and, namely, his diagnosis of RSD.  
Medical records reveal the Veteran uses a walker at home for 
ambulation and a motorized scooter when outside his home.  The 
Veteran worked as a limousine driver until January 2005, where he 
claims he retired due to his left leg disorder.  He claims he is 
unemployable due to his service-connected disabilities, but 
primarily due to his RSD.

Although all these claims were addressed by the RO within the 
context of the Veteran's original left leg increased rating 
claim, the Board finds the various claims actually raise separate 
and distinct issues.  

With regard to neurological impairment of the left leg, medical 
records consistently indicate that the Veteran developed RSD 
after his left heel surgery to remove a calcaneus spur.  Medical 
opinions, however, differ as to whether the surgery is 
etiologically responsible for the Veteran's development of RSD.  
The RO, in continuing the Veteran's 30 percent rating for his 
left leg, found RSD not etiologically related to his service-
connected left leg disorder and, therefore, an increased rating 
based on neurological impairment was not warranted.  In essence, 
although worded differently, the RO denied entitlement to service 
connection for RSD.  The Veteran properly appealed this aspect of 
his claim along with the increased rating claim.  As such, the 
Board finds the issue is not only separate from the increased 
rating claim, but properly before the Board here.

Similarly, the Veteran's increased rating claim also encompassed 
arguments that his left leg condition renders him unemployable.  
The Veteran indicates he can no longer drive and is ill-suited 
for manual labor or sedentary jobs due to his left leg.  The 
March 2010 VA examiner similarly concluded that the Veteran could 
not perform any manual or sedentary type job due to his left leg 
disorder, to include neurological and vascular impairment.

SSA disability records obtained indicate the Veteran receives SSA 
disability benefits for the primary diagnosis of RSD.  As noted 
in the introduction, in Rice v. Shinseki, 22 Vet. App. 447 
(2009).the Court held that a claim for a TDIU, either expressly 
raised by the Veteran or reasonably raised by the record involves 
an attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  Accordingly, the 
Board finds a TDIU claim is inferable from the Veteran's original 
increased rating claim. 

As such, both issues require further development.  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Veteran should be sent a duty-to-assist letter 
with regard to his claims of entitlement to service connection 
for RSD, claimed as secondary to service-connected left leg 
disorder, and TDIU.  The letter should outline the evidence and 
elements necessary to substantiate a TDIU claim and a service 
connection claim as directly related to service and secondary to 
another service-connected disability.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

With regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, there is conflicting medical evidence whether the 
Veteran has RSD or some other neurological impairment afflicting 
the left leg that is etiologically related to his service-
connected left leg disorder or some other incident of his 
military service.  Medical records, both private and VA, indicate 
the Veteran developed RSD after surgical removal of a left heel 
spur.  The Veterans private physician, Dr. Demorest, has opined 
in numerous statements that the left heel spur operation caused 
RSD.  In July 2000, for example, Dr. Demorest noted RSD as a 
post-operative complication of the Veteran's left heel spur 
removal.  In February 2005, Dr. Demorest indicated the Veteran's 
severe left knee arthritis, bone spurs of the calcaneus and RSD 
are all secondary to the in-service right knee injury.  

In contrast, the Veteran was afforded a VA examination in March 
2010 where the examiner found the Veteran's left leg to be 
discolored and swollen.  The examiner attributed these 
manifestations to his service-connected deep vein thrombosis.  
While a history of RSD was noted, the examiner found no evidence 
at that time of RSD.  The examiner further noted that while it is 
possible to develop RSD due to a left heel spur operation, it is 
"unlikely" that RSD would develop one year after the 
operation, as in this case, and still be attributable to the 
operation.  The examiner's opinion is confusing because he 
further concludes the Veteran is unemployable in any sedentary or 
manual type job due to his various disabilities, to include RSD.  
It is unclear, then, whether the examiner diagnosed the Veteran 
with RSD or did not.  

In May 2010, the Veteran was afforded a neurological VA 
examination where the examiner concludes the Veteran "likely" 
developed "complex regional pain syndrome in the left lower 
extremity."  The examiner does not render an opinion, however, 
as to likely etiology of the complex regional pain syndrome.  The 
examiner further diagnosis the Veteran with peripheral neuropathy 
of "unclear etiology."  The examination makes it entirely 
unclear to ascertain what, if any, neurological diagnoses are 
attributable to the Veteran's service-connected left leg 
disorder, right knee disorder or any other service-connected 
disability or incident of his military service.  

For these reasons, a new VA examination is indicated.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Again, the Veteran ultimately is claiming he is unemployable due 
to his left leg disorder, and mainly due to his RSD.  The Veteran 
is currently unable to climb stairs, drive or significantly 
ambulate without the help of assistive devices.  The medical 
evidence is conflicting as to whether the Veteran's primary 
disability is attributable to his service-connected disabilities.  
The Veteran is currently receiving SSA disability benefits 
primarily for his RSD.

As such, the Board finds the issue of entitlement to service 
connection for RSD to be "inextricably intertwined" with the 
issue of entitlement to TDIU. The Court has held that all issues 
"inextricably intertwined" with an issue certified for appeal, 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 181 (1991).

The Court has also held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent her 
from performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, 
the Court specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an opinion 
on what effect the appellant's service- connected disability has 
on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2010); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

As indicated above, the March 2010 VA examiner opined that the 
Veteran is not well suited for any sedentary or manual type of 
job due to his various disabilities, to include vascular, 
orthopedic and neurological.  The Veteran is currently service-
connected for deep vein thrombosis and many orthopedic disorders 
afflicting the left leg, right knee, left clavicle and right 
pubic bone.  It is unclear, however, whether the examiner found 
the Veteran unemployable solely due to service-connected 
disabilities.  Other medical evidence is similarly inconclusive 
because the Veteran's RSD is generally highlighted as his primary 
disabling condition.  In light of the above, the Board finds that 
the Veteran requires a current VA examination to ascertain 
whether unemployability due solely to service-connected 
disabilities is demonstrated.

The RO/AMC should also take this opportunity to obtain VA 
outpatient treatment records from May 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the RO should send the Veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to TDIU claims and secondary 
service connection claims for the issue of 
entitlement to service connection for RSD, 
also claimed as secondary to service-
connected left leg disorder.  The Veteran and 
his representative should be given the 
opportunity to respond.

2.  Obtain the Veteran's medical records for 
treatment from the VA Medical Center in 
Hines, Illinois from May 2010 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate examination for the claimed 
condition of RSD to determine the extent and 
likely etiology of any neurological or 
muscular condition(s) found.  The examiner(s) 
should perform any and all diagnostic tests 
found reasonably necessary.  The examiner(s) 
is asked to specifically render an opinion as 
to the following:

*	Whether the Veteran currently has RSD or 
any other neurological/muscular 
disability of the left lower extremity;
*	Whether RSD or any other found 
neurological or muscular disorder was 
caused by or permanently aggravated 
beyond the natural progression of the 
disease by the Veteran's left heel spur 
surgery, left knee arthritis, deep vein 
thrombosis or any other service-
connected disability.   
*	Whether RSD or any other found 
neurological or muscular disorder of the 
left lower extremity is etiologically 
related to any incident of service, to 
include the 1965 motor vehicle accident.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically commenting on Dr. Demoster's 
July 2000 and February 2005 opinions, the 
March 2010 VA examiner's opinion and the 
April 2010 VA examiner's opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After the above is completed, and the RSD 
issue is fully developed and adjudicated, 
schedule the Veteran for any and all 
appropriate examinations, to ascertain the 
current severity of the Veteran's service-
connected disabilities and to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disabilities have 
on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

5.  After the above is complete, readjudicate 
the Veteran's issues remaining on appeal.  If 
these claims remain denied, provide the 
Veteran a supplemental statement of the case 
(SSOC). An appropriate period of time should 
be allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


